                                                                EXHIBIT 1

              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

Judge or Division:                                       Case Number: 2016-CV17304
MARCO A ROLDAN
Plaintiff/Petitioner:                                    Plaintiff’s/Petitioner’s Attorney/Address:
ABBY J FISHER                                            REZA JOHN AZIMI-TABRIZI
                                                         136 E WALNUT
                                                         STE 300
                                                         INDEPENDENCE, MO 64050
                                                   vs.
Defendant/Respondent:                                    Court Address:
HY-VEE, INC                                              308 W Kansas
                                                         INDEPENDENCE, MO 64050

Nature of Suit:
CC Other Tort                                                                                                    (Date File Stamp)

                                      Summons for Service by First Class Mail
The State of Missouri to: HY-VEE, INC
                          Alias:

CT CORPORATION SYSTEM
120 SOUTH CENTRAL AVE
CLAYTON, MO 63105



      COURT SEAL OF                   You are summoned and, within 30 days after the enclosed acknowledgment is filed, you
                                must file an answer to the enclosed petition with the clerk of this court and also must serve
                                this answer upon Plaintiff’s’/Petitioner’s attorney at the above address. If you fail to do so,
                                judgment by default will be taken against you for the relief demanded in the petition.

     JACKSON COUNTY                           24-AUG-2020                       _________________________________________
                                                Date Issued                                           Clerk

                                Further Information:


                                                         Directions to Clerk

         The clerk should issue one copy of this summons for each Defendant/Respondent to be served by first class mail. Under
   Section 506.150.4, RSMo, service by first class mail may be made by Plaintiff/Petitioner or any person authorized to serve
   process under Section 506.140, RSMo.




                    Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 1 of 21
OSCA (2-2017) SM80 (JAKSFCM) For Court Use Only: Document ID# 20-SFCM-139
                                                                1 of 2
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




            Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 2 of 21
Revised 7/3/13            Service Information - Attorney
                                                                                                   Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
                                                                             2016-CV17304

                                                                          Case Type Code: TI

                      IN THE CIRCUIT COURT OF JACKSON COUNTY
                                 STATE OF MISSOURI


Abby Fisher, individually and on              )
behalf of all others similarly situated in    )
Missouri,                                     )
                                              )
        Plaintiffs,                           )
v.                                            )
                                              )    Case No.: ______________________
Hy-Vee, Inc                                   )
                                              )    Division: ____________________
        Defendant.                            )
                                              )    JURY TRIAL DEMANDED
Serve: C T CORPORATION SYSTEM                 )
       120 South Central Ave                  )
       Clayton, MO 63105                      )

                                PETITION AND JURY DEMAND

     1. Plaintiff, Abby Fisher, individually and on behalf of all others similarly situated in

Missouri, alleges the following facts and claims upon personal knowledge, investigation of

counsel, and information and belief.

                                     NATURE OF THE CASE

     2. This case arises out of Defendant Hy-Vee, Inc.’s (“Hy-Vee” or “Defendant”) deceptive,

unfair, and false merchandising practices regarding its Strawberries & Cream Instant Oatmeal

and its Peaches & Cream Instant Oatmeal (individually, the “Oatmeal” or the “Product,” and

together the “Oatmeals” or the “Products”).

     3. The labels of the Oatmeals feature prominent imagery which leads a reasonable consumer

to conclude the Oatmeals contain strawberries and peaches.          What appear to be dried

strawberries and dried peaches are in fact cheap pieces of colored apple, literally disguised by

dying to look like more expensive fruit.




         Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 3 of 21
                                                                                                        Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
   4. Competing similar products either contain the actual, undisguised fruit, or emphasize on

the label that flavored apple pieces are included rather than actual strawberries or peaches.

   5. Plaintiff brings this case to recover damages for Defendant’s false, deceptive, and

misleading marketing and advertising in violation of the Missouri Merchandising Practices Act

(“MMPA”) and Missouri common law.

                                              PARTIES

   6. Plaintiff Abby Fisher is a resident of Lees Summit, Missouri. On at least one occasion

during the Class Period (defined below), including on August 17, 2020, Plaintiff purchased the

Oatmeals at a Hy-Vee grocery store located in Lees Summit, Missouri, for personal, family, or

household purposes and for evaluative purposes of this lawsuit. The purchase price was $1.50 for

each Product. Plaintiff’s claim is typical of class members in this regard.

   7. On information and belief, Hy-Vee, Inc. is a citizen of Iowa (its state of incorporation and

principal place of business). Hy-Vee maintains a registered agent in Missouri, at C T Corporation

System, 120 South Central Ave. Clayton, Mo 63105.

                                  JURISDICTION AND VENUE

   8. This Court has subject matter jurisdiction over this action because the amount in

controversy exceeds the minimum jurisdictional limits of the Court. The amount in controversy,

however, is less than $75,000 per Plaintiff and Class Member individually and less than

$5,000,000 in the aggregate.

   9. Plaintiff believes and alleges that the total value of her individual claims is, at most, equal

to the refund of the purchase price she paid for the Oatmeals. Moreover, because the value of

Plaintiff’s claims is typical of all class members with respect to the value of the claim, the total

damages of Plaintiff and Class Members, inclusive of costs and attorneys’ fees, will not exceed




                                     2
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 4 of 21
                                                                                                         Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
$4,999,999 and is far less than the five million dollar ($5,000,000) minimum threshold to create

federal court jurisdiction. There is therefore no diversity or CAFA jurisdiction for this case.

    10. Defendant cannot plausibly allege that it had sufficient sales of the Oatmeals in Missouri

during the Class Period to establish an amount in controversy that exceeds CAFA’s jurisdictional

threshold.

    11. This Court has personal jurisdiction over Defendant pursuant to Missouri Code §

506.500, as Defendant has had more than minimum contact with the State of Missouri and has

availed itself of the privilege of conducting business in this state. In addition, as explained below,

Defendant has committed affirmative tortious acts within the State of Missouri that gives rise to

civil liability, including distributing the fraudulent Oatmeals for sale throughout the State of

Missouri.

    12. Venue is proper in this forum pursuant to Missouri Code § 508.010 because Plaintiff’s

injury occurred in Jackson County and because Defendant is not a resident of this State.

    13. Plaintiff and Class Members do not seek to recover punitive damages or statutory

penalties in this case.

    14. This pleading demands unliquidated damages. Accordingly, it is intended to limit

recovery to an amount less than that required for diversity or CAFA jurisdiction in federal court.

                                     ALLEGATIONS OF FACT

    15. Defendant produces, markets, and sells foodstuffs—including the Oatmeals—throughout

the United States, including Missouri.

    16. As part of its packaging, labeling, and sales, Defendant affixed labels to the Oatmeals

that contain photographs of fruit that appear to be dried strawberries and dried peaches, along

with images of fresh strawberries and peaches, and text that prominently states “Strawberries”




                                      3
         Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 5 of 21
                                                                                                            Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
and “Peaches.” Much smaller and less prominent text states that the product is “artificially

flavored.”

       17. In fact, the Oatmeals do not contain strawberries or peaches. The small fruit pieces

photographed inside the oatmeal that appear to be pieces of strawberry and peach are instead

pieces of apple that have been colored with annatto 1 and Red 40 to look like peaches and

strawberries—much more expensive fruits. Whole strawberries and a whole peach included in

the imagery strengthen the consumers’ association that the Oatmeals contain the depicted fruits.




1
    A dye derived from achiote seeds, used in foods as well as textiles, cosmetics, and hygiene products.


                                         4
            Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 6 of 21
                                                                                                     Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
    18. Defendant’s Products thus imitate competitors that sell instant oatmeal which actually

contains the advertised fruit, such as Kodiak’s Strawberries and Cream (containing strawberries) 2

or Better Oats Classic Strawberries & Cream (containing strawberries, while noting the product



2
 https://shop.kodiakcakes.com/products/strawberries-and-cream-oatmeal-
packets?variant=31290516471875&utm_medium=cpc


                                      5
         Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 7 of 21
                                                                                                     Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
also contains “artificial strawberries … flavor”). 3 Better Oats is a telling comparison, as the

vignette shows the incredible similarity between actual dried strawberries (Better Oats) and dyed

apple pieces (Hy-Vee), and Better Oats similarly notes artificial flavoring while still containing

the depicted fruit.




    19. As shown in the Better Oats example, instant oatmeal thus can be artificially flavored in

multiple ways (in the oatmeal, and in the dried fruit). Competing products including artificial

flavoring in the fruit pieces take care to inform consumers this is the case. For example, Quaker

sells a similar product (with flavored apple pieces) which actually informs consumers in the

principal display panel that they are buying “ARTIFICIALLY      FLAVORED FRUIT PIECES”      (bold




3
 https://www.amazon.com/Better-Oats-STRAWBERRIES-Instant-
Oatmeal/dp/B00IIUGSBY/ref=asc_df_B00IIUGSBY/?tag=hyprod-
20&linkCode=df0&hvadid=312152750572&hvpos=&hvnetw=g&hvrand=3874244829162900374&hvpone=&hvpt
wo=&hvqmt=&hvdev=c&hvdvcmdl=&hvlocint=&hvlocphy=9029600&hvtargid=pla-
570710678050&psc=1&tag=&ref=&adgrpid=64869345351&hvpone=&hvptwo=&hvadid=312152750572&hvpos=
&hvnetw=g&hvrand=3874244829162900374&hvqmt=&hvdev=c&hvdvcmdl=&hvlocint=&hvlocphy=9029600&h
vtargid=pla-570710678050.


                                      6
         Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 8 of 21
                                                                                                               Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
emphasis added), and that the product itself is “ARTIFICIAL STRAWBERRIES & CREAM FLAVOR”

(bold emphasis added).4




Similarly, H-E-B’s Strawberries & Cream Instant Oatmeal includes “ ARTIFICIALLY                 FLAVORED

FRUIT PIECES”     (bold emphasis added) on the front labels to inform consumers they are not

buying actual strawberries.5

    20. Hy-Vee currently advertises variants of these labels that contains additional misleading

elements: “artificially flavored” statements that are nearly the same color as the background of




4
  https://www.walmart.com/ip/Quaker-Instant-Oatmeal-Strawberries-Cream-10-Packets/10312453. For peaches, the
Quaker labeling contains a similar note to consumers. https://www.amazon.com/Quaker-Instant-Oatmeal-Peaches-
Cream/dp/B015N1G5XQ/ref=sr_1_11?dchild=1&keywords=oatmeal+peaches&qid=1597898287&s=grocery&sr=1
-11.
5
  https://www.heb.com/product-detail/h-e-b-instant-strawberries-cream-instant-oatmeal/445128.


                                      7
         Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 9 of 21
                                                                                                             Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
the principal display panel, in contrast to bright, vivid, and large lettering indicating Strawberries

(in the color of strawberries) and Peaches (in the color of peaches). 6




        21.     Further, some Hy-Vee Oatmeals actually do contain the fruits depicted on the

label, further strengthening the association in the minds of reasonable consumers that what they

see is what they get from Hy-Vee.7

    22. Defendant then placed the Oatmeals with the misleading labels into the stream of

commerce, where they were purchased by Plaintiff and Class Members.

    23. Defendant’s purpose in using the misleading labels was to increase its profits by

promising consumers strawberries and peaches but delivering instead cheap apples.




6
  https://web.archive.org/web/20200820044133/https://www.hy-vee.com/grocery/PD9300756/Hy-Vee-Strawberries-
Cream-Instant-Oatmeal-10-123-oz-Packets; https://web.archive.org/save/https://www.hy-
vee.com/grocery/PD9304870/Hy-Vee-Peaches-Cream-Instant-Oatmeal-10-123-oz-Packets.
7
  Hy-Vee’s Instant Oatmeal Cranberry with Flaxseed actually contains dried cranberries. https://www.hy-
vee.com/grocery/PD29621504/Hy-Vee-Instant-Oatmeal-Cranberry-with-Flaxseed-8-141-oz-Packets.


                                     8
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 10 of 21
                                                                                                        Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
   24. Defendant’s misrepresentations violate the MMPA’s prohibition of the act, use, or

employment by any person of any deception, fraud, false pretense, false promise,

misrepresentation, unfair practice or the concealment, suppression, or omission of any material

fact in connection with the sale or advertisement of any merchandise in trade or commerce. §

407.020, RSMo.

   25. While FDA regulations govern some relevant label aspects, FDA labeling regulations do

not address the totality of the misleading text and imagery, and thus do not preempt Missouri law

prohibiting deceptive advertising.

                                      CLASS ALLEGATIONS

   26. Pursuant to Missouri Rule of Civil Procedure 52.08 and § 407.025.2 of the MMPA,

Plaintiff brings this action on her own behalf and on behalf of a proposed class of all other

similarly situated persons (“Class Members” of the “Class”) consisting of:

         All persons in Missouri who purchased Hy-Vee Strawberries & Cream Instant
         Oatmeal or Peaches & Cream Instant Oatmeal in the five years preceding the
         filing of this Petition (the “Class Period”).

   27. Excluded from the Class are: (a) federal, state, and/or local governments, including, but

not limited to, their departments, agencies, divisions, bureaus, boards, sections, groups, counsels,

and/or subdivisions; (b) any entity in which Defendant has a controlling interest, to include, but

not limited to, its legal representative, heirs, and successors; (c) all persons who are presently in

bankruptcy proceedings or who obtained a bankruptcy discharge in the last three years; and (d)

any judicial officer in the lawsuit and/or persons within the third degree of consanguinity to such

judge.

   28. Upon information and belief, the Class consists of thousands of purchasers. Accordingly,

it would be impracticable to join all Class Members before the Court.




                                      9
         Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 11 of 21
                                                                                                     Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
   29. There are numerous and substantial questions of law or fact common to all of the

members of the Class and which predominate over any individual issues. Included within the

common question of law or fact are:

       a. Whether the Oatmeals’ labels are false, misleading, and deceptive;

       b. Whether Defendant violated the MMPA by selling the Oatmeals with false,

       misleading, and deceptive representations;

       c.   Whether Defendant’s acts constitute deceptive and fraudulent business acts and

       practices or deceptive, untrue, and misleading advertising; and

       d. The proper measure of damages sustained by Plaintiff and Class Members.

   30. The claims of the Plaintiff are typical of the claims of Class Members, in that they share

the above-referenced facts and legal claims or questions with Class Members and there is a

sufficient relationship between the damage to Plaintiff and Defendant’s conduct affecting Class.

   31. Members and Plaintiff have no interests adverse to the interests of other Class Members.

   32. Plaintiff will fairly and adequately protect the interests of Class Members and has

retained competent and experienced counsel.

   33. A class action is superior to other methods for the fair and efficient adjudication of this

controversy, since individual joinder of all Class Members is impracticable and no other group

method of adjudication of all claims asserted herein is more efficient and manageable for at least

the following reasons:

       a. The claim presented in this case predominates over any questions of law or fact, if

       any exists at all, affecting any individual member of the Class;




                                    10
       Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 12 of 21
                                                                                                       Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
       b. Absent a Class, the Class Members will continue to suffer damage and Defendant’s

       unlawful conduct will continue without remedy while Defendant profits from and enjoys

       its ill-gotten gains;

       c. Given the size of individual Class Members’ claims, few, if any, Class Members

       could afford to or would seek legal redress individually for the wrongs Defendant

       committed against them, and absent Class Members have no substantial interest in

       individually controlling the prosecution of individual actions;

       d. When the liability of Defendant has been adjudicated, claims of all Class Members

       can be administered efficiently and/or determined uniformly by the Court; and

       e. This action presents no difficulty that would impede its management by the court as a

       class action, which is the best available means by which Plaintiff and members of the

       Class can seek redress for the harm caused to them by Defendant.

   34. Because Plaintiff seeks relief for the entire Class, the prosecution of separate actions by

individual members of the Class would create a risk of inconsistent or varying adjudications with

respect to individual member of the Class, which would establish incompatible standards of

conduct for Defendant.

   35. Further, bringing individual claims would overburden the Courts and be an inefficient

method of resolving the dispute, which is the center of this litigation. Adjudications with respect

to individual members of the Class would, as a practical matter, be dispositive of the interest of

other members of the Class who are not parties to the adjudication and may impair or impede

their ability to protect their interests. As a consequence, class treatment is a superior method for

adjudication of the issues in this case.




                                     11
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 13 of 21
                                                                                                      Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
                                      CLAIMS FOR RELIEF

                                    First Claim for Relief
                      Violation of Missouri’s Merchandising Practices Act

   36. Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if fully set

forth herein.

   37. Missouri’s Merchandising Practices Act (the “MMPA”) prohibits the “act, use or

employment by any person of any deception, fraud, false pretense, false promise,

misrepresentation, unfair practice or the concealment, suppression, or omission of any material

fact in connection with the sale or advertisement of any merchandise in trade or commerce.” §

407.020, RSMo.

   38. The MMPA further provides for a civil action to recover damages in § 407.025.1, RSMo,

as follows:

       Any person who purchases or leases merchandise primarily for personal, family
       or household purposes and thereby suffers an ascertainable loss of money or
       property, real or personal, as a result of the use or employment by another person
       of a method, act or practice declared unlawful by section 407.020, may bring a
       private civil action in either the circuit court of the county in which the seller or
       lessor resides or in which the transaction complained of took place, to recover
       actual damages. The court may, in its discretion, award punitive damages and
       may award to the prevailing party attorney’s fees, based on the amount of time
       reasonably expended, and may provide such equitable relief as it deems necessary
       or proper.

   39. Defendant’s conduct constitutes the act, use, or employment of deception, fraud, false

pretenses, false promises, misrepresentation, unfair practices, and/or the concealment,

suppression, or omission of any material facts in connection with the sale or advertisement of

any merchandise in trade or commerce in that the label of the Oatmeals leads consumers to

believe that the Oatmeals contain costlier fruits which they do not. The Products were therefore

worth less than the products as represented.



                                     12
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 14 of 21
                                                                                                      Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
   40. Plaintiff and Class Members purchased the Oatmeals for personal, family, or household

purposes and thereby suffered an ascertainable loss as a result of Defendant’s unlawful conduct

as alleged herein, including the difference between the actual value of the product (containing

dried apple pieces) and the value of the product if it had been as represented (containing

strawberries or peaches).

   41. Defendant’s unlawful practices have caused similar injury to Plaintiff and numerous

other persons. § 407.025.2.

                                     Second Claim for Relief
                                    Negligent Misrepresentation
   42. Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if fully set

forth herein.

   43. Defendant has negligently represented that the Products contain strawberries or peaches.

In fact, the Products contain cheaper colored pieces of apple dyed to appear as the more

expensive fruits. Multiple competing products more clearly inform consumers what they are

purchasing or actually contain the depicted fruits.

   44. Such representation was made by Defendant with the intent that Plaintiff and Class

Members rely on such representation in purchasing the Products.

   45. As a result, Defendant has failed to take ordinary care and misrepresented a material fact

to the public, including Plaintiff and Class Members, about the Products.

   46. Defendant knew or should have known that these omissions and affirmative statements

would materially affect consumers’ decisions to purchase the Products.

   47. Reasonable consumers relied on Defendant’s representations set forth herein, and, in

reliance thereon, purchased the Products.




                                     13
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 15 of 21
                                                                                                      Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
   48. The reliance is reasonable and justified in that Defendant appeared to be, and represented

itself to be, a reputable business, including selling other products that actually contain the

depicted fruits, as do competing products.

   49. Plaintiff and Class Members suffered an economic loss by paying a price premium for the

Products that they would not have paid absent Defendant’s misrepresentations.

   50. As a direct and proximate result of these misrepresentations, Plaintiff and Class Members

were induced to purchase and consume the Products, and have suffered damages to be

determined at trial, in that, among other things, they have been deprived of the benefit of their

bargain in that they bought Products that were not what they were represented to be, and they

have spent money on Products that had less value than was reflected in the price they paid for the

Products.

                                      Third Claim for Relief
                                       Unjust Enrichment

   51. Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if fully set

forth herein.

   52. Plaintiff and the Class Members conferred a benefit on Defendant in that they purchased

the Oatmeals that were manufactured, distributed, and sold by the Defendant.

   53. Defendant appreciated the benefit because, were consumers not to purchase the

Oatmeals, Defendant would have no sales and would make no money from the Oatmeals.

   54. Defendant’s acceptance and retention of the benefit is inequitable and unjust because the

benefit was obtained by Defendant’s fraudulent and misleading representations about the

Oatmeals.




                                     14
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 16 of 21
                                                                                                  Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
   55. Equity cannot in good conscience permit Defendant to be economically enriched for such

actions at Plaintiff and Class Members’ expense and in violation of Missouri law, and therefore

restitution and/or disgorgement of such economic enrichment is required.

                                    PRAYER FOR RELIEF

   56. WHEREFORE, Plaintiff, individually and on behalf of all similarly situated persons,

prays the Court:

       a. Grant certification of this case as a class action;

       b. Appoint Plaintiff as Class Representative and Plaintiff’s counsel as Class Counsel;

       c. Award compensatory damages to Plaintiff and the proposed Class in an amount

       which, when aggregated with all other elements of damages, costs, and fees, will not

       exceed $75,000 per Class Member and/or $4,999,999 for the entire Class, or,

       alternatively, require Defendant to disgorge or pay restitution in an amount which, when

       aggregated with all other elements of damages, costs, and fees, will not exceed $75,000

       per Class Member and/or $4,999,999 for the entire Class;

       d. Award pre- and post-judgment interest in an amount which, collectively with all other

       elements of damages, costs, and fees will not exceed $75,000 per Class Member and/or

       $4,999,999 for the entire Class;

       e. Award reasonable and necessary attorneys’ fees and costs to Class counsel, which,

       collectively with all other elements of damages, costs, and fees will not exceed $75,000

       per Class Member and/or $4,999,999 for the entire Class; and

       f. For all such other and further relief as may be just and proper.




                                    15
       Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 17 of 21
                                                                                            Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
Dated this 21st day of August 2020.

                                      Abby Fisher, Individually, and on Behalf of a Class
                                      of Similarly Situated Individuals, Plaintiff

                                      Submitted By:

                                            /s/ R. John Azimi
                                      R. John Azimi       MO #48578
                                      136 E. Walnut, Ste. 300
                                      Independence, MO 64050
                                      816-716-1120
                                      jazimi@kansascitylawyer.co
                                      ATTORNEY FOR PLAINTIFF AND PUTATIVE CLASS

                                             /s/ Jeff Lingwall
                                      Jeff Lingwall       MO #66043
                                      4968 N. Ice Springs Way
                                      Boise, ID 83713
                                      203-654-9253
                                      jeff@lingwallconsulting.com
                                      ATTORNEY FOR PLAINTIFF AND PUTATIVE CLASS




                                    16
       Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 18 of 21
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

ABBY J FISHER,

                        PLAINTIFF(S),                                    CASE NO. 2016-CV17304
VS.                                                                      DIVISION 16

HY-VEE, INC,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable MARCO A ROLDAN on 16-DEC-2020 in DIVISION 16 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2016-CV17304                                   Page 1 of 2                       DMSNCMCIVI (2/2017)
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 19 of 21
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ MARCO A ROLDAN
                                              MARCO A ROLDAN, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
JEFF WILLIAM LINGWALL, 386 PROSPECT ST APT C1, NEW HAVEN, CT 06511

REZA JOHN AZIMI-TABRIZI, 136 E WALNUT, STE 300, INDEPENDENCE, MO 64050

Defendant(s):
HY-VEE, INC

Dated: 24-AUG-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV17304                                 Page 2 of 2                    DMSNCMCIVI (2/2017)
        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 20 of 21
                                                                                                    Electronically Filed - Jackson - Independence - August 21, 2020 - 08:22 PM
                                                                             2016-CV17304

                     IN THE CIRCUIT COURT OF JACKSON COUNTY
                                STATE OF MISSOURI


Abby Fisher, individually and on             )
behalf of all others similarly situated in   )
Missouri,                                    )
        Plaintiffs,                          )      Case No.: ______________________
v.                                           )
                                             )
Hy-Vee, Inc                                  )      Division: ____________________
      Defendant.                             )
                                             )      JURY TRIAL DEMANDED
Serve: C T CORPORATION SYSTEM                )
       120 South Central Ave                 )
       Clayton, MO 63105                     )

                                  ENTRIES OF APPEARANCE

        Comes now undersigned counsel and enter their appearance as attorneys of record for and

behalf of Plaintiff, Abby Fisher, individually and all other plaintiffs similarly situated in

Missouri in the above-styled cause and request that notices and other pleadings in this matter be

sent to them at the below-referenced emails and/or address.

                                             Submitted By:

                                             AZIMI LAW FIRM, LLC
                                                    /s/ R. John Azimi
                                             R. John Azimi       MO #48578
                                             136 E. Walnut, Ste. 300
                                             Independence, MO 64050
                                             816-716-1120
                                             jazimi@kansascitylawyer.co
                                             ATTORNEY FOR PLAINTIFF AND PUTATIVE CLASS

                                                    /s/ Jeff Lingwall
                                             Jeff Lingwall       MO #66043
                                             4968 N. Ice Springs Way
                                             Boise, ID 83713
                                             203-654-9253
                                             jeff@lingwallconsulting.com
Submission Date: 08/21/2020                  ATTORNEY FOR PLAINTIFF AND PUTATIVE CLASS




        Case 4:20-cv-00831-HFS Document 1-1 Filed 10/14/20 Page 21 of 21
